

TAX SHARING AGREEMENT




This Tax Sharing Agreement (the “Agreement”) is between OLD REPUBLIC
INTERNATIONAL CORPORATION (“ORI”), Chicago, Illinois and the subsidiaries of ORI
that participate (the “Subsidiary” or “Subsidiaries”) by executing the attached
Addendum.


WHEREAS, the parties are members of an affiliated group (“Affiliated Group”) as
defined in Section 1504(a) of the Internal Revenue Code (the “Code”); and


WHEREAS, ORI’s Affiliated Group files consolidated income tax returns pursuant
to Section 150l, et seq of the Code; and


WHEREAS, it is the intent and desire of the parties hereto that a method be
established for allocating the consolidated tax liability of the Affiliated
Group among ORI and the Subsidiaries, for reimbursing ORI for payment of such
tax liability, and for compensating any party for use of its losses and/or tax
credits.


Now, therefore, in consideration of the mutual covenants and promises contained
herein, the parties hereto agree as follows:


1.
A consolidated United States income tax return (the “Return”) shall be filed by
ORI for each taxable year this Agreement is in effect and for which the
Affiliated Group is required or permitted to file a consolidated tax return.
Each Subsidiary shall execute and file such consent, elections, and other
documents that may be required or appropriate for the proper filing of such
Returns.



This Agreement shall apply to the tax year ended December 31, 2004 and each tax
year thereafter until terminated, except that if a Subsidiary joins the
Affiliated Group after the 2004 tax year, this Agreement shall first apply to
such Subsidiary for the tax year specified in the Addenda addingum.


This Agreement may be terminated if ORI and the Subsidiaries agree to do so.
Notwithstanding such termination, this Agreement shall continue in effect with
respect to any payment or refunds due for all taxable periods prior to
termination.


Suspension of this Agreement for any taxable year for which ORI and a Subsidiary
cannot by law qualify to join in a consolidated Return shall not terminate the
Agreement as to subsequent years.


After termination of the Agreement, each party shall cooperate with the other in
supplying information necessary to contest proposed tax deficiencies or other
adjustments or to pursue refunds in any consolidated tax Return, or amended
Returns, filed by the parties.










--------------------------------------------------------------------------------



2.
The terms used in this Agreement shall have the same meaning as defined in the
Code or the Regulations thereunder. If any term used in this Agreement is not
defined in the Code or Regulations, its meaning shall be the meaning ascribed to
it by generally accepted accounting principles. All other terms shall be
interpreted using their plain meanings.



3.
For each tax period, each member of the Affiliated Group shall compute its
separate tax liability as if it had filed a separate tax return and shall pay
such amount to ORI. For purposes of this Agreement, any liability for
alternative minimum tax shall be treated as part of the member’s separate tax
liability. The separate return tax liability for each member shall be computed
in a manner consistent with the provisions of Regulation § 1.1552-1(a)(2)(ii),
provided that the carryover of any tax attribute from a prior tax year, and the
carryback of any tax attribute from a subsequent tax year, that is not available
in determining the consolidated tax liability of the group for such taxable
period shall be disregarded. If the sum of the amounts payable to ORI in this
manner exceeds the consolidated tax liability for the year, ORI shall allocate
the excess to those members whose excess losses and tax credits are absorbed in
the consolidated Return in a manner that reasonably reflects the absorption of
such tax attributes, and ORI shall pay to each such member its allocable portion
of such excess amount within 45 days after the date of filing of the
consolidated Return for such period.



4.
Each subsidiary will be required to fund ORI for all estimated, extension and
final tax payments to be made to the Internal Revenue Service (the “IRS”).
Estimated and extension tax payments will be based on quarterly estimates of
income and interim tax return computations. Such funding will also be required
to be paid to ORI within five days prior to the due date for estimated,
extension and final payments to be made by ORI to the IRS, but in no event later
than the due date for each such payment. Any amounts paid by a Subsidiary on
account of a separate Return or separate estimated tax payments that are
credited against the consolidated tax liability of the Affiliated Group shall be
included in determining the payments due from such Subsidiary. Any overpayment
of estimated tax should be refunded to the Subsidiary within 30 days of receipt
of a refund from the IRS.



5.
If adjustments made to a Return in which ORI and a Subsidiary are included
result in a final deficiency or overpayment that would have required a larger or
smaller payment by ORI to a Subsidiary or by a Subsidiary to ORI, ORI shall pay
to the Subsidiary or the Subsidiary shall pay to ORI, an appropriate amount
proportionate to the Subsidiary’s overpayment or deficiency. Such payment shall
reflect a proportionate adjustment concerning the overpayment or deficiency of
the original Return. ORI shall notify each affected Subsidiary of any such
deficiency or overpayment: (a) in the case of a deficiency, within 45 days of
the date of final determination of the deficiency; and (b) in the case of an
overpayment, within 45 days of receipt by ORI of refund of the overpayment or a
notice of credit of the overpayment to another tax year or tax. ORI’s notice
will advise the Subsidiary of the increase or decrease in its share of the
consolidated tax liability under this Agreement. If the Subsidiary’s share
decreases, ORI will pay the amount of the


2



--------------------------------------------------------------------------------



decrease to the Subsidiary in cash with its notice. If the Subsidiary’s share
increases, the Subsidiary will pay the amount of the increase to ORI in cash
within 30 days after receipt of ORI’s notice.


6.
In the event any taxes payable on the Return are not timely paid and such
failure to pay results in a levy by the IRS on the assets of Subsidiary for
unpaid taxes, ORI shall indemnify and reimburse Subsidiary for the amount of any
such levy. Further, ORI shall indemnify and hold Subsidiary harmless for the
payment of any tax ORI pays or becomes obligated to pay which is in excess of
the tax payable by Subsidiary under the computations made pursuant to this
Agreement.



7.
ORI and each subsidiary shall retain copies of all tax Returns, related
schedules and work papers and all material records and other documents generated
by them, respectively, or in their respective possession, until the expiration
of the statute of limitations, including any extensions.



8.
This Agreement may be amended only in writing signed by ORI and the
Subsidiaries. Together with the Addenda signed or to be signed by the
Subsidiaries, it contains the entire Agreement of the parties on this subject
matter. It shall be construed according to the law of the State of Illinois. It
shall be applicable with respect to a Subsidiary only for periods which ORI and
each Subsidiary are members of the same Affiliated Group filing a consolidated
Return. No adjustments shall be made with respect to a Subsidiary for periods
which ORI or the Subsidiary has filed or files a separate Return or is a member
of another Affiliated Group filing a separate Return.



9.
The parties agree that additional members of the Affiliated Group, including
companies that are not now members of the Affiliated Group or that do not now
exist, may become parties to this Agreement in the future by executing the
attached Addendum. It shall not be necessary for the existing parties to resign
the Agreement, but the new party and ORI may simply sign the Addendum and it
will be effective as if the existing members had resigned.



10.
This Agreement contains the entire understanding between the parties with
respect to the subject matter hereof and supersedes any prior written or oral
understandings or agreements between them respecting such matter.





IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the 28th day of April, 2004.




OLD REPUBLIC INTERNATIONAL CORPORATION




By:______________________________________
Spencer LeRoy III, Senior Vice President,
Secretary and General Counsel

3

